By the Court.
L. was examined in proceedings in a probate court, under section 5472, and following, Rev. Stats.: The questions and his answers thereto were reduced to writing by the judge, and signed by him. Afterwards, in an action against L. and others to set aside a deed made to L., on the ground that it was in fraud of creditors (being the identical matter concerning which he had been so examined), the plaintiff offered said examination in evidence. The court excluded it.
Held: This was error. Section 5476 does not apply to a civil action based upon discoveries made in such proceedings in the probate court, and brought for the purpose of applying upon a judgment property subject to such application.

Judgment reversed.